DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues (pg. 12-14) that Zhu, Montemerlo, alone or in combination, fail to teach the limitations of claim 1 as amended, specifically determining that the update of the behavior prediction model database is not necessary and prohibit use of the map information for the behavior prediction… The Examiner has introduced the Prokhorov in light of the amended limitations. Please see the rejections set forth below. 
Applicant argues (pg. 13-14) that Zhu and Montemerlo fail to disclose “the abnormality in the map information being estimated as the deviation occurrence reason” let alone determining that updating a database is unnecessary and prohibiting use of map information based on an abnormality in map information, in claim 5. The Examiner has relied on a newly introduced reference in light of the amendments. Please see the rejections set forth below. 


Claim Objections
Claim 1 is objected to because of the following informalities:  
 “prohibit” is suggested to be changed to “prohibits” per subject verb agreement with processor.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S Patent No. 9381916; hereinafter "Zhu"), in view of Prokhorov (U.S Patent Publication No. 2017/0043768). 

Regarding claim 1, Zhu teaches a behavior prediction device comprising:
a behavior prediction model database that stores a behavior prediction model for predicting moving object behavior (Zhu [col. 7 lines 36-39] the system can predict a detected vehicle’s future movements);
a memory storing one or more instructions (Zhu [col. 3 lines 1-12]);
a processor configured to execute the one or more instructions to:
recognize a position of a host vehicle on a map (Zhu [col. 4 lines 15-20] the vehicle includes a geographic position component in communication with computer for determining the geographic location of the device, which teaches the latitude, longitude, and/or altitude position; [col. 8 lines 52-58 the sensors may determine the GPS position of another car and compare the GPS position data with previously stored lane specific map data to predict the vehicle’s behavior);
detect moving object behavior including at least a position, an advancing direction, and a speed of moving object around the host vehicle (Zhu [col. 7 lines 31-36] the system predicts another vehicle’s future movement based on the direction, acceleration, and velocity of the vehicle; [col. 7 lines 9-20] the sensors are used to identify the moving object’s speed and position); 
calculate a behavior prediction of the moving object at the future time point using the behavior prediction model based on the detected moving object behavior and the map information (Zhu [col. 7 lines 44-53, lines 62-67 – col. 8 lines 1-2] the detected results, such as the speed or direction of the object, can be used to predict the object’s future behavior. The behavior of the moving object at the future time point is inherent in predicting the object’s future behavior, as the future behavior includes 
determine whether a prediction deviation occurs based on the behavior prediction at the future time point and the detected moving object behavior at the future time point (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] if the device detects that the vehicle position has changed due to an unexpected turn, the prediction deviation is taking place, since the detected position is different than the prediction, and would be determined based on the detection results of the moving object. The deviation is determined and a new or altered strategy will take place);
estimate a deviation occurrence reason based on the behavior prediction, the map information, and the detected moving object behavior corresponding to the behavior prediction when the processor determines that the prediction deviation occurs (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] An adjustment can be made in predicted behavior. If an unexpected turn is detected by another vehicle, the computer will implement a new control strategy based on the predicted behavior; [col. 9 lines 45-49] the vehicle may use sensors to collect position and movement data in order to predict the movements/behaviors; [col .13 lines 12-18] the vehicle may use sensor data and map data to determine where other objects should appear and take actions); 
determine a necessity of an update of the behavior prediction model database based on the deviation occurrence reason when the processor determines that the prediction deviation occurs (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] when a deviation takes place, such as unexpected turns or switching of lanes, the vehicle will update the behavior prediction database based on what is newly learned. Based on this newly learned predicted behavior, the computer can implement a new or altered control strategy for this predicted deviation);

autonomously control the host vehicle based on the behavior prediction (Zhu [Fig. 7] illustrates the autonomous control of the vehicle in response to the prediction model).
Yet, Zhu does not teach wherein the deviation occurrence reason comprises an abnormality in the map information, and wherein the processor is further configured to determine that the update of the behavior prediction model database is not necessary and prohibit use of the map information for the behavior prediction in an area around the position of the host vehicle on the map, based on an estimation that the abnormality in the map information is the deviation occurrence reason.
However, in the same field of endeavor, Prokhorov does teach 
wherein the deviation occurrence reason comprises an abnormality in the map information (Prokhorov [0082-0083] the vehicle can be configured to operate in environments in which an unexpected dynamic object appears (abnormality), and can be configured to, responsive to the unexpected dynamic object, determine a driving maneuver for the autonomous vehicle), and 
wherein the processor is further configured to determine that the update of the behavior prediction model database is not necessary and prohibit use of the map information for the behavior prediction in an area around the position of the host vehicle on the map, based on an estimation that the abnormality in the map information is the deviation occurrence reason (Prokhorov [0088-0090] the maneuver for the autonomous vehicle in response to the dynamic object may be determined to be implemented by the processor, wherein the processor can be connected to one or more of the vehicle systems to cause the future planned driving maneuver to be implemented. Such implementation could only if it is determined to be safe to do so). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the behavior prediction model database of Zhu that detects moving objects and calculating the behavior prediction by identifying abnormality and determine when the update is taking place in the presence of an abnormality as taught by Prokhorov, for the purpose of improving the situational competency and safe operation of an autonomous vehicle (Prokhorov [0010]). 


Regarding claim 4, Zhu teaches the behavior prediction device according to claim 1, wherein the map information comprises position information for each lane (Zhu [col. 8 lines 7-12] the position and the type of the lane can be determined; [col. 8 lines 41-45] the data in which the computer obtains may include a detailed map information; [col. 8 lines 52-58 the sensors may determine the GPS position of another car and compare the GPS position data with previously stored lane specific map data to predict the vehicle’s behavior); 
wherein the processor is further configured to:
calculate the behavior prediction of the moving object based on the detection result of the moving object behavior, the behavior prediction model, the map information, and the position of the host vehicle on the map (Zhu [col. 4 lines 15-27] the position and map information is known; [col. 8 lines 52-57] the behavior of the vehicle is predicted based on the attained information), and  
wherein the behavior prediction model database is configured to store the behavior prediction model in association with the position on the map in the map information (Zhu [col. 4 lines 15-27] the host vehicle has a component with GPS, and the exact position of the vehicle can be known).

Regarding claim 6, Zhu teaches the behavior prediction device according to claims 1, wherein the processor is further configured to:
recognize a type of the 5moving object; and
calculate the behavior prediction of the moving object based on the detection result of the moving object behavior, the behavior prediction model, and the type of the moving object  (Zhu [col. 7 lines 62-67 – col. 8 lines 1-2] the type and characteristics of the detected object are considered in order to predict how the detected object will behave. For example, if the bicycle is headed towards a steep hill, the computer will predict that the bicycle will soon slow down), wherein the behavior prediction model database stores the behavior prediction model in association with the type of the moving object (Zhu [col. 7 lines 44-53] the system can determine the type of the object, and also consider various characteristics of the detected objects when predicting the behaviors). 

Claim 13 is rejected under the same rationale as claim 6.

Claims 2, 3, 5, 7-12, 14-18   are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of  Prokhorov, further in view of Montemerlo et al. (U.S Patent No. 8,718,861; hereinafter “Montemerlo”).

Regarding claim 2, the combination of Zhu and Prokhorov teaches the behavior prediction device according to claim 1, 55wherein based on the processor determining that the prediction deviation occurs (Zhu [col. 11 lines 57-67 – col. 12 lines 1-11] if the device detects that the vehicle is taking an unexpected turn, the prediction deviation is taking place. When a deviation is determined, a new or altered strategy will take place).

However, in the same field of endeavor, Montemerlo does teach the processor is further configured to calculate an update necessity degree of the behavior prediction model database based on the deviation 5occurrence reason and determine that the update of the behavior prediction model database is necessary when the update necessity degree is equal to or larger than an update threshold value (Montemerlo [col. 15 lines 28-37], [col. 18 lines 55-67 – col. 19 lines 1-2] the computer compares the current data and the threshold deviation value, and generates a signal if the deviation value exceeds the threshold deviation value. The computer may take action by controlling the vehicle, and can also log the sensor data and mismatch information, which means the database is updated upon the each occurrence of deviation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination of Zhu and Prokhorov’s behavior prediction device that determines deviation in predictions by updating the database when the deviation is larger than then threshold value, as taught by Montemerlo, for the purpose of evaluating and potentially responding to the environment for maximized safety (Montemerlo [col. 11 lines 47-54]). 

	Regarding claim 3, the combination of Zhu and Prokhorov teaches the behavior prediction device according to claim 2, 10wherein the processor is further configured to calculate at least a short-term behavior prediction which is the behavior prediction of the moving object at a short-term prediction time point set in advance and a long-term behavior prediction which is the behavior prediction of the moving object at a long-term prediction time point set in advance as 15a time point after 
	Yet, the combination of Zhu and Prokhorov does not teach wherein based on the processor determining that the prediction deviation of the short-term behavior prediction occurs in the calculation of the update necessity degree based on the same deviation occurrence reason, the processor is further configured to calculate the update necessity degree as a large value compared with when a determination is made that the prediction deviation of the short-term behavior prediction does not occur and only the prediction deviation of the long-term behavior prediction occurs.
	However, in the same field of endeavor, Montemerlo does teach wherein based on the processor determining that the prediction deviation of the short-term behavior prediction occurs in the calculation of the update necessity degree based on the same deviation occurrence reason, the processor is further configured to calculate the update necessity degree as a large value compared with when determination is made that the prediction deviation of the short-term behavior prediction does not occur and only the prediction deviation of the long-term behavior prediction occurs (Montemerlo [col. 15 lines 28-37], [col. 18 lines 55-67 – col. 19 lines 1-2] the vehicle continues to operate normally if the threshold is not exceeded. The vehicle generates a signal if the deviation value exceeds the threshold deviation value, and the database is updated upon the each occurrence of deviation; [col. 11 lines 63-67 – col. 12 lines 1-3] the data gathered to compare the threshold and sense the environment is provided by sensors and processed by the computer in real-time. The real time data being collected is the short term, but the updated output that calculates and reflect the environment being sensed is over a range of time, which is long term).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination of Zhu and Prokhorov’s behavior prediction device that calculates short 

	Regarding claim 5, the combination of Zhu and Prokhorov teaches the behavior prediction device according to claim 4, wherein based on the position of the moving object in the behavior prediction not being included in a moving object no entry region on the map and the position of the moving object in the detection result of the moving object behavior corresponding to the behavior prediction being included in the moving object no entry region on the map (Zhu [col. 15 lines 27-58] based on the detected information, the vehicle may detect objects in no entry region, such as a sidewalk, guardrail, or construction sites. The vehicle is able to receive information regarding the driving environment, identify that abnormality has occurred, and ways to maneuver around the no entry region by taking a different path, or also control the vehicle, for example, by slowing down), the processor is further configured to estimate abnormality in the map information as the deviation occurrence reason, and wherein based on the abnormality in the map information being estimated as the deviation occurrence reason, the processor is further configured to determine that the update of the behavior prediction model database is unnecessary. 
	Yet, the Zhu does teach that the processor is further configured to estimate the abnormality in the map information as the deviation occurrence reason.
However, in the same field of endeavor, Prokhorov does teach that the processor is further configured to estimate abnormality in the map information as the deviation occurrence reason (Prokhorov [0082-0083] the vehicle can be configured to operate in environments in which an unexpected dynamic object appears (abnormality), and can be configured to, responsive to the unexpected dynamic object, determine a driving maneuver for the autonomous vehicle).


	Claims 7 and 8 are rejected under the same rationale as claim 4. 
Claims 9 and 10 are rejected under the same rationale as claim 5. 
Claims 11, 12, 14-18 are rejected under the same rationale as claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ferguson (U.S 9120484)  teaches the object behavior model which identifies expected behaviors for each classification of objects. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        



/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665